O’NIELL, J.
The pleadings and issues presented in this case are the same as in the case of State ex rel. D. C. Labbe et al. v. W. F. Millsaps. Secretary of State, No. 21901, 71 South. 496,1 decided this day, except that the relators in this case are not the same individuals. They are Charles Elfer, candidate for *252sheriff, and Ortman W. Crawford,, candidate for representative, of the parish of St. Charles.
For the reasons assigned in the case of State ex rel. D. C. Labbe et al. v. W. F. Millsaps, Secretary of State, In re State ex rel. Progressive Party of the State of Louisiana et al., 71 South. 496,1 applying for a writ of mandamus, it is ordered that'the relief prayed for in this case be denied, and that the relators’ application be dismissed.

Ante, p. 242.


Ante, p. 242.